                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEil.ViAU GASS,                                         CIVIL ACTION
                     Plaintiff,

              v.

ALVIN MATTHEWS, SGT. LORENDA                            NO. 18-2360
HILL, SGT. CHERYL HILL, LT. JAMES
SMITH, JOHN DOE 1, JOHN DOE 2,
JANE DOE 1, JANE DOE 2, TERENCE
CLARK, ADRIAN CHRISTMAS,                                                       FILED
COMMISSIONER BLANCHE CARNEY,
AND THE CITY OF PHILADELPHIA,                                                  APR f 6 2019
                 Defendants.                                             B KATE BARKMAN, Clerk
                                                                          Y.           Dep. Clerk
                                        ORDER

       AND NOW, this 15th day of April, 2019, upon consideration of Defendants' Partial

Motion for Summary Judgment and briefing in support thereof (ECF Nos. 25 & 34), and

Plaintiffs Response thereto (ECF No. 28), IT IS ORDERED that Defendants' motion is

GRANTED, accordingly:

       1) All counts against the Doe defendants are DISMISSED.
      2) Count I is DISMISSED against Lorenda Hill, Cheryl Hill, and James Smith.
       3) Count II is DISMISSED.
      4) Count III is DISMISSED against Lorenda Hill, Cheryl Hill, and James Smith.
      5) Count IV is DISMISSED.
      6) Count Vis DISMISSED.
      7) Count VI is DISMISSED.




                                                 WENDY BEETLESTONE, J.




                                                                  !NT'D APR 19 !"19
